DETAILED ACTION
This Office Action is a response to Applicant’s Argument and Amendment submitted on March 19, 2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objections to the specification in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Objections
The objections to the Claims in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 112
The rejection to the Claims in the previous Office Action for indefiniteness is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (U. S. Patent 5,478,345; previously of record) hereinafter Stone.
Regarding Claim 1, Stone discloses (see Column 3, Lines 47-61; Column 4, Lines 42-45 and 55-63; Column 5; Lines 55-65; Column 6, Lines 44-52; Figures 1, 5, 6, 7, and 8) a needle reload device (10; see Column 3, Lines 47-56 and Figure 1) for use with an endoscopic stitching device (86; see Column 6, Lines 53-61 and Figure 6) comprising: a base portion (12) including a tool receiving portion (21) configured to receive a tool assembly (88-placed within 24/26; see Column 6, Lines 44-52) of the endoscopic stitching device; and a loading assembly (14) disposed within the base portion, the loading assembly including: a needle holder pulley (34; see Column 4, Lines 42-45) rotatably supported with the base portion, the needle holder pulley rotatable about an axis extending through lateral surfaces of the needle holder pulley (see Figures 7 and 8), the needle holder pulley including a base (the flat portion of 34) including first (bottom 18, as shown in Figure 5) and second portions (top left 18 or top right 18, as shown in Figure 5) configured to detachably receive a suture needle (80); and a needle release arm (48) laterally movable relative to the needle pulley (48 moves laterally compared to 46, which is part of 34; see Column 4, Lines 55-63) between an engaged state (48 in 46), in which, the needle release arm engages the needle holder pulley to inhibit rotation of the needle holder pulley, and a disengaged state (48 not in 46), in which, the needle release arm is disengaged from the needle holder pulley such that the needle holder pulley is rotatable (48 not in 46), wherein when the needle release arm is in the engaged state, the first portion of the needle holder pulley is 
Regarding Claim 2, Stone further discloses (see Column 4, Lines 38-45 and Figure 2) the needle holder pulley (34) includes an axle (interaction of 38, 40, and 42) rotatably supported (via 42) in the base portion (12), the base (flat portion of 34) of the needle holder pulley extending radially outward from the axle for concomitant rotation therewith.
Regarding Claim 3, Stone further discloses (see Column 6, Lines 31-33; Figures 1; and 5) the first (bottom 18, as shown in Figure 5) and second portions (top left 18 or top right 18, as shown in Figure 5) of the base (flat portion of 34) of the needle holder pulley (34) define respective first and second slits (each of 18 have notches 20) dimensioned to detachably receive the suture needle (80; see Figure 1).
Regarding Claim 4, Stone further discloses (Column 4, Lines 19-23) the base portion (12) includes a central guide (30) positioned to limit axial displacement of the jaws (90) of the tool assembly when the jaws are received in the tool receiving portion of the base portion.
Regarding Claim 5, Stone further discloses (see Figure 5) the base (flat portion of 34) of the needle holder pulley (34) is axially aligned with the central guide (30) of the base portion (center of 34 is aligned with the axis created by 34 as shown in Figure 5).
Regarding Claim 10, Stone further discloses (see Column 5, Lines 54-67 and Figure 5) the loading assembly further includes a biasing member (76) coupled to the base portion (flat portion of 34) and the needle holder pulley (34) such that the needle holder pulley is biased to place the second portion of the base (top left 18 or top right 18, as shown in Figure 5; will be rotated to be aligned with 30) between the jaws (90; see Figure 5) when the needle release arm (48) is in the disengaged state (see Column 5, Lines 54-67).
Regarding Claim 11, Stone further discloses (see Column 6, Lines 31-35) the base portion (12) further includes a spool receiving portion (58) configured to receive a spool (50) wound with a suture (82).
Regarding Claim 12, Stone further discloses (see Column 6, Lines 42-46; Figures 1; and 6) the base portion (12) further includes an engaging portion (24) including side walls (26) defining a groove (see Figure 1) therebetween, the groove dimensioned to receive at least a portion of an elongate shaft (88) assembly of the endoscopic stitching device (86; see Figure 6) .
Regarding Claim 13, Stone discloses (see Column 3, Lines 47-61; Column 4, Lines 42-45 and 55-63; Column 5; Lines 55-65; Column 6, Lines 18-23 and 44-52; Figures 1, 4, 5, 6, 7, and 8) a suturing kit (86 and 10; see Column 6, Lines 42-45) comprising: an endoscopic stitching device (86; see Figure 4) including an elongate shaft assembly (88; see Column 6, Lines 18-23) including a tool assembly having first and second jaws (90) transitionable between open and closed positions (see Figures ; and a needle reload device (10; see Column 3, Lines 47-56 and Figure 1) for use with an endoscopic stitching device (86; see Column 6, Lines 53-61 and Figure 6) 
Regarding Claim 14, Stone further discloses (see Column 5, Lines 54-67 and Figure 5) the loading assembly further includes a biasing member (76) coupled to the 
Regarding Claim 15, Stone discloses (see Figure 2) the needle holder pulley (34) includes an axle (40) rotatably supported (via 42) in the base portion (12), the base (flat portion of 34) of the needle holder pulley extending radially outward from the axle for concomitant rotation therewith (see Figure 2).
Regarding Claim 16, Stone discloses (see Column 3, Lines 61-63) wherein first (20 aligned with 18; at least three are shown in the embodiment) and second portions (20 not aligned with 18) of the base of the needle holder pulley (14) define respective first and second slits (20) dimensioned to detachably receive the suture needle (80).
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a handle assembly having all the
claimed features of the surgical tool of claims 6 and 17 (and dependent claims 7, 8, 18, and 19), in particular a sliding portion defining an arc and the base portion defining a groove corresponding to the arc of the sliding portion of the needle release arm. 
The prior art fails to teach or render obvious a handle assembly having all the claimed features of the surgical tool of claims 9 and 20, in particular when the jaws transition from a closed position to an open position that one of the jaws causes the tongue to slide transversely outward. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA T HICKS/Examiner, Art Unit 3771    

/SHAUN L DAVID/Primary Examiner, Art Unit 3771